Citation Nr: 0606192	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  98-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for disorders of the 
right eye and right upper eyelid.

3.  Entitlement to an initial compensable rating for 
residuals of a nasal bone fracture.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1997 and August 1998 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

A Travel Board hearing was held in October 1999 by the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2000, the Board decided several other issues that 
were on appeal and remanded the issues listed above.  In 
November 2002, the Board issued a decision that denied these 
issues.  

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2003, 
the Court issued an order vacating the Board decision and 
remanding the case back to the Board for further action.  

When the case came back to the Board, it remanded the claims 
in July 2004 for additional development and adjudicative 
action consistent with the Court's December 2003 order.  The 
case has been returned to the Board for further appellate 
review.

At the time the Board remanded the claims in July 2004, the 
veteran's claims file consisted of two volumes-Volumes 1 and 
2.  However, when the case was returned to the Board, the 
veteran's claims file consisted of only one volume, which was 
Volume 2.  Volume 1 was missing.  In September 2005, the 
Board contacted the AMC and informed it that the Board was 
missing Volume 1 of the veteran's claims file and that it 
needed those records.  No response was received.  In December 
2005, the Board again contacted the AMC and asked for it to 
check its location for Volume 1 of the veteran's claims file 
and, if found, to send it to the Board.

At this time, the Board has not received a response.  
Therefore, it must remand the claims for either the AMC or 
the RO to rebuild Volume 1 of the veteran's claims file.  The 
Board regrets the delay and the inconvenience this causes to 
the veteran and the consideration of his claims.

Accordingly, the case is REMANDED for the following action:

Rebuild Volume 1 of the veteran's claims 
file.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


